DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsujimoto et al. (US PGP 2015/0309432).
Tsujimoto teaches a toner comprising toner base particles (abstract). The toner is taught to have a magnetic component and the magnetic component is taught to have a boehmite structure on the surface of the magnetic component.  The boehmite structure is taught to be one of aluminum hydrate with silicon atoms incorporated into the .  


Claim(s) 1-3, 5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kittle et al. (US PGP 2008/0261142).
Kittle teaches a toner comprising mother particles wherein the toner is further taught to comprise post-agglomerating agents comprising a mixture of aluminum hydroxide and silica particles ([0103] and [0185]).  The aluminum hydroxide is taught to be boehmite ([0112]).  The total amount of the boehmite and silica combined is taught to be less than 10% by weight of the toner ([0106]).  The particle size of the aluminum and silica particles is taught to be at least 10 nm ([0104]).  Claim 2 is recited as a product by .  


Claim(s) 1-3, 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto et al. (US PGP 2008/0081274).
Goto teaches a toner comprising mother particles comprising an inorganic filler ([0236]).  As a suitable filler Goto teaches the use of an alumina particle such as pseudoboehmite or boehmite ([0241]) as well as silica ([0238]).  The content of the filler is taught to be at least 5 parts by mass based on 100 parts by mass of the binder resin ([0242]).  Goto teaches that the filler have a small grain size ([0237]) as when the grain size is large the surface of the toner image receiving layer is easily roughened.  Goto further teaches an image forming apparatus that reads on the apparatus recited by the Applicant in pending claim 11 ([0402-410]).  Claim 2 is recited as a product by process claim.  In a product by process claim, so long as the product has the same claimed composition or properties, the method by which it was made or by which the properties .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimoto et al. (US PGP 2015/0309432) in view of Sasaki et al. (US PGP 2010/0196817).

Sasaki teaches a toner comprising a polyester resin and further teaches an image forming apparatus and process cartridge for developing such a toner as well as a toner cartridge for housing such a toner.  The image forming apparatus is taught to comprise a photoreceptor, a charging unit for charging the photoreceptor, an exposure unit for forming a latent image, a developing unit for developing the latent image with toner, a transfer unit for transferring the developed image to a substrate and a fixing unit for fixing the transferred image to the substrate ([0145-147]).  Additionally, the process cartridge is taught to comprise at least one of the units of the image forming apparatus described above and the toner cartridge is taught to house the toner ([0148-155]).  
Therefore, Tsujimoto teaches toner particles for use in an image forming apparatus but does not teach the necessary components of such an apparatus.  As such, one of ordinary skill in the art at the time of the invention would have been motivated to look to the prior art to determine what said components were.  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the invention to utilized the toner of Tsujimoto et al. in the image forming apparatus and process cartridge taught by Sasaki et al.

Claim 6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kittle et al. (US PGP 2008/0261142) in view of Sasaki et al. (US PGP 2010/0196817).

Sasaki teaches a toner comprising a polyester resin and further teaches an image forming apparatus and process cartridge for developing such a toner as well as a toner cartridge for housing such a toner.  The image forming apparatus is taught to comprise a photoreceptor, a charging unit for charging the photoreceptor, an exposure unit for forming a latent image, a developing unit for developing the latent image with toner, a transfer unit for transferring the developed image to a substrate and a fixing unit for fixing the transferred image to the substrate ([0145-147]).  Additionally, the process cartridge is taught to comprise at least one of the units of the image forming apparatus described above and the toner cartridge is taught to house the toner ([0148-155]).  
Therefore, Kittle teaches toner particles for use in an image forming apparatus but does not teach the necessary components of such an apparatus.  As such, one of ordinary skill in the art at the time of the invention would have been motivated to look to the prior art to determine what said components were.  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the invention to utilized the toner of Kittle et al. in the image forming apparatus and process cartridge taught by Sasaki et al.

Claim 5-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US PGP 2008/0081274) in view of Sasaki et al. (US PGP 2010/0196817).
The complete discussion of Goto above is included herein.  Goto teaches a toner for use in an image forming apparatus, but does not teach a suitable apparatus.

Therefore, Goto teaches toner particles for use in an image forming apparatus but does not teach the necessary components of such an apparatus.  As such, one of ordinary skill in the art at the time of the invention would have been motivated to look to the prior art to determine what said components were.  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the invention to utilized the toner of Goto et al. in the image forming apparatus and process cartridge taught by Sasaki et al.  Additionally, it would have been further obvious to any person of ordinary skill in the art at the time of the effective filing date of the invention to have optimized the particle size of the boehmite particles taught by Goto et al. in order to prevent the roughening of the image receiving layer.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150.  The examiner can normally be reached on 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        02/22/2021